Citation Nr: 0109519	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-00 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska




THE ISSUE

Entitlement to a rating in excess of 10 percent for a fungal 
foot disease, including consideration on an extraschedular 
basis. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1969 to June 
1973, at which time he was transferred to the Fleet Reserves.  
He also had active service from July 1982 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Anchorage, Alaska Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for a 
fungal foot disease and assigned a 10 percent rating 
effective from March 26, 1998.  In the October 1999 statement 
of the case, the RO found that the schedular evaluation 
assigned for the service-connected fungal foot disease was 
adequate and declined to submit the veteran's claim for 
consideration for an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b).

In Fenderson v. West, 12 Vet. App. 119 (1999), the U.S. Court 
of Appeals for Veterans Claims (Court) addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection -- which describes the present 
case with regard to the issue on appeal--and a claim for an 
increased rating of a service connected disability.  
Accordingly, the issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.  


REMAND

The veteran contends that his service-connected foot 
condition warrants the assignment of a rating in excess of 10 
percent.  He claims he has a non-treatable contact dermatitis 
and not a fungal infection.  He also claims that he lost a 
work contract because he was unable to walk due to large 
areas of raw flesh across the soles of his feet, which 
reportedly occurs several times a year.  He also contends 
that the RO did not consider all of the medical records from 
Elmendorf AFB.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  With regard to the veteran's claim 
for an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b), the RO should notify the veteran what is 
necessary to show that the schedular evaluation is inadequate 
and should also notify the veteran that he should submit 
evidence showing how his service-connected foot condition 
interferes with his job, including any employment records.  

Although the RO has obtained treatment records from Elmendorf 
AFB, the records were obtained through August 1998 only, but 
then were not considered by the VA examiner in 1998.  The RO 
should therefore obtain current treatment records from 
Elmendorf AFB, and then schedule the veteran for a VA 
dermatological examination to assess the severity of the 
service-connected foot condition.  The RO should ensure that 
the claims folder is made available to the VA examiner for 
review prior to the examination.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board also notes that the RO has considered the veteran's 
service-connected foot condition under both Diagnostic Code 
7813-7806.  Under Diagnostic Code 7806 a higher rating would 
require a showing of exudation or itching constant, extensive 
lesions, or marked disfigurement.  Accordingly, the VA 
examiner should be asked to make findings consistent with the 
rating criteria set out in Diagnostic Code 7806.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his foot condition since August 1998.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
treatment records from Elmendorf AFB.

3.  Thereafter, the veteran should be 
afforded a VA examination in dermatology 
to ascertain the nature and severity of 
his service-connected foot condition.  
The claims folder must be reviewed by the 
examiner prior to conducting the 
examination and the examiner should 
specifically note that the file has been 
reviewed.  The examiner should provide 
the precise diagnosis for the veteran's 
service-connected food condition, as well 
as all the complaints and clinical 
findings related to the service-connected 
foot condition.  

4.  Thereafter, the RO should 
readjudicate this claim, including 
consideration of whether the veteran may 
be entitled to "staged ratings", pursuant 
to Fenderson, and whether the veteran's 
case should be referred for consideration 
of an extraschedular evaluation under 
38 C.F.R. § 3.321(b).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


